Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: ¶ [0062] states “In FIG. 6, the input device(s) 614 . . .” However, the elements referenced by the present paragraph are in fig. 7, not fig. 6. 
Appropriate correction is required.

Claim Objections
Claims 6 and 15-17 are objected to because of the following informalities:
Regarding Claim 6, it recites “the augment training dataset” (lines 2-3). For grammatical agreement and agreement with claim 5, the present term should recite “the augmented training dataset. In addition, line 4 recites “comparing the decision value the threshold.” The examiner believes that the present phrase should recite “comparing the decision value to the threshold.”
Regarding Claim 15, it recites “the augment training dataset” and “comparing the decision value the threshold” in the same manner as claim 6, so it is objected to for the same reasons.
Regarding Claim 16, it recites “compare the decision value the threshold” (lines 3-4). In a similar manner as for claim 15, the examiner believes that the present phrase should recite “compare the decision value to the threshold.”
Regarding Claim 17, it is objected to as being dependent on an objected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it recites “A computer program product for augmenting a training dataset for a generative adversarial network (GAN), the training dataset comprising labelled samples and unlabelled samples, the computer program product comprising a computer readable medium storing program code, wherein the program code, when run on a computer, causes the computer to . . .” The applicant’s specification defines computer-readable media as being “transitory or non-transitory,” and the term “computer-readable medium” generally encompasses both transitory and non-transitory embodiments. So the present claim includes embodiments that are signals or carrier waves, which do not fall into one of the statutory categories of invention. The examiner suggests amending the present claim to recite “A computer program product for augmenting a training dataset for a generative adversarial network (GAN), the training dataset comprising labelled samples and unlabelled samples, the computer program product comprising a non-transitory computer readable medium storing program code, wherein the program code, when run on a computer, causes the computer to . . .”

Allowable Subject Matter
Claims 1-5, 7-14, and 18-19 are allowed. The prior art teaches generative adversarial networks (GANs) that generate samples. However, none of the prior art of record teaches all of the operations of independent claims 1 and 10, in particular:
comparing the decision value to a threshold;
in response to determining that the decision value exceeds the threshold:
predicting a label for a sample;
assigning the label to the sample; and
augmenting the training dataset to include the sample with the assigned label as a labelled sample.
	Bazrafkan et al. (U.S. 2018/0211164) teaches a GAN that generates training data and a selection function that sends both generated training data and samples from an original dataset to a discriminator of the GAN; but does not specifically augment the training dataset in response to determining that a decision value exceeds a threshold. Kliger et al. (U.S. 2018/0336439) teaches a GAN that generates novel samples and sends them to a discriminator along with labelled samples, but does not augment the training dataset in the manner recited by the present claims. Bousmalis, Konstantinos, et al. (“Unsupervised pixel-level domain adaptation with generative adversarial networks,” Proceedings of the IEEE conference on computer vision and pattern recognition, Conference July 21-26, 2017) teaches a GAN that creates fake images to augment a dataset, but does not do so in response to determining that the decision value exceeds the threshold.
	Claims 2-5, 7-14, and 18-19 are allowed by virtue of their dependence on claim 1 or claim 10.

Claim 20 recites allowable subject matter substantially identical to that of claim 1; it would be allowable if amended to overcome the rejection under 35 U.S.C. 101 detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125